Citation Nr: 0931192	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
injury as secondary to service connected residuals of a right 
wrist injury with scars.

2.  Entitlement to service connection for Type II diabetes 
mellitus, including as a result of exposure to herbicides.

3.  Entitlement to service connection for hypertension as 
secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities as secondary to Type II 
diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to Type II 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and October 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that denied service connection for the 
above claims.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
shoulder disability as secondary to a right wrist disability 
was denied by an unappealed RO decision in September 1998.

2.  The evidence submitted since the September 1998 denial 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  The Veteran's right shoulder disability did not originate 
in service or manifest within one year of service and is not 
shown to otherwise be causally related to his military 
service or to his service connected right wrist disability.

4.  The Veteran did not set foot in the Republic of Vietnam 
during the Vietnam Era, and there is no competent evidence 
that he was exposed to an herbicide agent during service.

5.  The Veteran's Type II diabetes mellitus did not originate 
in service or manifest within one year of service, and is not 
shown to otherwise be causally related to his military 
service, including the alleged exposure to herbicides.

6.  The Veteran's hypertension did not originate in service 
or manifest within one year of service, and is not shown to 
otherwise be causally related to his military service, 
including the alleged exposure to herbicides.

7.  The Veteran's bilateral peripheral neuropathy of the 
upper and lower extremities did not originate in service and 
is not shown to otherwise be causally related to his military 
service, including the alleged exposure to herbicides.


CONCLUSIONS OF LAW

1.  The September 1998 RO decision denying service connection 
for a right shoulder disability as secondary to a service 
connected right wrist disability is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  The evidence received since the September 1998 RO 
decision is new and material and the requirement to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A right shoulder disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service connected right wrist disability.  38 
U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.303 
(2009).

4.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309, 3.313 (2009).

5.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and a secondary service connection theory has no 
legal merit.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.313 (2009).

6.  Bilateral peripheral neuropathy of the upper and lower 
extremities was not incurred in or aggravated by active 
service, and a secondary service connection theory has no 
legal merit.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R.  
§ 20.1103.

In this case, the Veteran filed his original claim for 
service connection for a right shoulder disability secondary 
to his right wrist disability in May 1998.  A rating decision 
denying these claims was issued on September 24, 1998.  The 
Veteran was advised of his appellate rights but did not 
appeal this decision; therefore, the May 1998 rating decision 
became final.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The basis for the Veteran's denial of service connection for 
the right shoulder injury, including as secondary to a right 
wrist disability, was lack of a diagnosed disability.  Since 
the September 1998 decision, the Veteran has submitted 
medical evidence showing a diagnosed disability and a letter 
from a private medical provider linking the right shoulder 
disability to his active service.  Therefore, the Board finds 
that new and material evidence has been submitted to reopen 
the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.



Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).  Service connection may also be 
established on a secondary basis if the claimed disability is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.

Some chronic diseases such as arthritis, diabetes mellitus 
and hypertension are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6).

Herbicide exposure is presumed if the Veteran served in 
Vietnam from January 9, 1962 to May 7, 1975, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R.  
§ 3.307(a)(6)(iii).  For diabetes mellitus, the presumption 
requires exposure to an herbicide agent and manifestation of 
Type II diabetes mellitus to a degree of at least 10 percent 
at any time after service.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R.  
§§ 3.307(a)(6)(ii), 3.309(e).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a).  The presumptive provisions of 38 C.F.R. § 
3.307(a)(6), pertaining to herbicide exposure, do not apply 
to a Veteran serving in a deepwater vessel off the coast of 
Vietnam who did not actually set foot in Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VAOPGCPREC 27-97 
(1997).  

Nonetheless, even when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  As noted in 
Haas, a claimant is entitled to set forth evidence of actual 
herbicide exposure.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Right Shoulder

The Veteran seeks service connection for his right shoulder 
disability, arthritis, as secondary to his right wrist 
disability.

The Veteran alleges that he injured his right shoulder in 
October 1967 during the same incident in which he injured his 
right wrist.  However, service treatment records (STRs) do 
not list a shoulder injury or complaints in conjunction with 
the incident.  In fact, the Veteran's STRs fail to show any 
treatment or diagnosis of a right shoulder injury in service, 
weighing against a claim for service connection.

Medical records subsequent to service fail to show arthritis 
of the right shoulder within one year of separation of 
service, thus weighing against a claim for presumptive 
service connection.

The Veteran had a VA examination in September 1998 at which 
time the examiner reviewed the claims file.  After a 
comprehensive examination, including x-rays, the examiner 
found that the right shoulder was normal.  No diagnosis was 
rendered, weighing against a claim of service connection 
based upon continuity of symptomatology.

A September 2008 VA examination shows that the examiner 
reviewed the claims file.  The examiner performed an 
examination of the right shoulder, including x-rays, and 
found mild degenerative joint disease of the a.c. joint, 
calcific tendonitis versus avulsion, low riding humeral head 
unchanged from 2006, and no acute osseous or articular 
findings.  The diagnosis was right shoulder arthritis.  The 
examiner opined that the Veteran's right shoulder injury is 
less likely than not related to his right wrist injury as the 
Veteran has degenerative joint disease of the left shoulder, 
entire spine, both knees, both hips and both ankles.  The 
examiner stated that osteoarthritis is present in 68% of 
those over 65 years of age, according to Harrison's 
Principles of Internal Medicine, 16th Ed., ISBN 0-07-140235-
7, p. 2037.  Thus, the examiner's opinion weighs against the 
Veteran's claim for service connection secondary to the right 
wrist disability.

VA outpatient treatment records refer to general 
osteoarthritis, but fail to indicate treatment of the right 
shoulder or indicate a nexus between right shoulder arthritis 
and service or a service connected disability.

The Veteran submitted a letter from Dr. O.L., MD, indicating 
that he has treated the Veteran for arthritis of the right 
wrist, hand and other areas since 1993; however, Dr. O.L. did 
not indicate whether he treated the right shoulder for 
arthritis.  The Veteran also submitted medical records from 
Dr. O.L.; however, these records note treatment of the left 
shoulder, not the right.

Also of record is a letter from Dr. D.R.W., MD, ("Dr. 
D.W.") who states that the Veteran has been treated for 
right shoulder arthritis and injury by Dr. O.L. since the 
1970s.  She recited a summary of the Veteran's injury in 
service, and indicated that she evaluated the Veteran in 
November 2006.  She stated that the Veteran's injury in 1967 
is a likely cause for the development of arthritis and tendon 
weakness of the right shoulder.  Unfortunately, the Board is 
unable to give weight to Dr. D.W.'s opinion as she does not 
indicate her source of information about the Veteran's right 
shoulder injury and does not indicate whether she had access 
to the Veteran's STRs or a copy of his claim file.  As noted 
above, the records from Dr. O.L. indicate treatment of the 
left shoulder, not the right.  In addition, medical records 
and a rationale are not provided to support her opinion.  
Thus, Dr. D.W.'s opinion has little probative value.

The Board has also considered the Veteran's lay statements 
regarding his shoulder disability; however, the Veteran is 
not competent to provide a nexus between his arthritis and 
service or a service connected disability.  Furthermore, his 
overall allegations regarding his circumstances of alleged 
injury (as well as his alleged locations of treatment as 
further addressed below) are not consistent with the overall 
evidentiary record, and lack credibility.

In summary, the STRs fail to show treatment or diagnosis of a 
right shoulder injury in service.  Medical records subsequent 
to service fail to show arthritis of the right shoulder 
within one year of service and fail to indicate any 
relationship between the Veteran's arthritis and service or 
his service connected right wrist disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right shoulder 
disability on a direct and secondary basis.  38 U.S.C.A. § 
5107(b).  The evidence is not so evenly balanced as to 
require resolution of doubt in the Veteran's favor.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).  The appeal is denied.

B.  Diabetes Mellitus, Hypertension, Peripheral Neuropathy

The Veteran seeks service connection for his diabetes 
mellitus and service connection for hypertension, bilateral 
peripheral neuropathy of the upper extremities, and bilateral 
peripheral neuropathy of the lower extremities, each as 
secondary to diabetes mellitus.

The Veteran served during the Vietnam era with the U.S. Navy.  
He was stationed on the USS Comstock and was awarded the 
Vietnam Service Medal and Vietnam Campaign Medal.  The 
Veteran claims that he was treated on shore in Vietnam when 
he injured his wrist in October 1967.  In a June 2008 
statement, the Veteran indicated that he was transferred from 
the USS Comestock or USS Cleveland to DaNang Base Hospital, 
and that he was allowed to go on liberty with Marines to Vung 
Tau when the USS Comestock anchored at the mouth of the river 
in MeKong Delta and in the DeNang Harbor.  The Veteran stated 
that the ship's logs could verify his comings and goings.  

First, the Veteran's STRs fail to show that the Veteran was 
treated for any illness within Vietnam's borders, defined by 
38 C.F.R. § 3.313(a) and Haas v. Peake, 525 F.3d 1168.  The 
service treatment records show that the Veteran was injured 
on the USS Comstock, treated on the USS Cleveland, and then 
transferred to Tripler Army Hospital in Hawaii.  There is no 
medical evidence showing that the Veteran was treated on 
shore in Vietnam.

Second, the RO requested the ship logs for the USS Comestock 
and USS Cleveland but was informed by the National Archives 
and Records Administration (NARA) that ship deck logs do not 
provide information placing individuals aboard any ship or 
indicate the names of individuals who depart ship or other 
personnel related information.  NARA indicated that this 
information would be in the Veteran's military personnel 
records; however, upon review of his personnel records, the 
Board finds no evidence of the Veteran's presence in Vietnam 
for VA presumptive service connection purposes.  

Furthermore, the Veteran's current allegations are not 
consistent with prior statements on this matter.  For 
example, during VA examination in January 2006, the Veteran 
described having his hand bandaged while aboard ship and 
"when the ship arrived at Pearl Harbor," he went to the 
doctor for x-rays.  Cf. Veteran statement received June 2008 
(alleging that his xrays were taken at a base hospital in 
DaNang).  On VA examination in April 1998, he only referred 
to being sent to a hospital ship for treatment, and not 
mainland Vietnam.  Thus, the Veteran assertions, alone, are 
insufficient to place his presence in Vietnam as those 
assertions are inconsistent with the overall evidentiary 
record, internally inconsistent and not reliable or credible.

Accordingly, the Board finds that the Veteran is not entitled 
to presumptive service connection for his Type II diabetes 
mellitus.

The Board must also determine whether the Veteran is entitled 
to service connection for diabetes mellitus on a direct 
basis, or on a presumptive basis for diabetes mellitus seen 
within one year of separation from service.  Combee, 34 F.3d 
at 1043.

In this respect, there is no evidence of diabetes mellitus in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  It follows there is no basis to presume the in-
service incurrence of diabetes mellitus within one year of 
discharge from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  There is also no competent medical opinion of 
record linking, or suggesting a link, between the Veteran's 
Type II diabetes mellitus and active service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's diabetes mellitus claim on either a 
direct or presumptive basis.  38 U.S.C.A. § 5107(b).

As service connection for Type II diabetes mellitus is 
denied, the Veteran's claims for service connection for 
hypertension and peripheral neuropathy of the upper and lower 
extremities as secondary to Type II diabetes mellitus are 
without merit.  However, the Board will consider whether 
service connection is warranted on a direct basis.

The Veteran's STRs, including the entrance and separation 
examinations, contain no complaint, finding, history, 
treatment, or diagnosis of hypertension or peripheral 
neuropathy of the upper or lower extremities, weighing 
against his claims for service connection.

Medical treatment records subsequent to service fail to 
indicate that the Veteran developed hypertension within one 
year of active service.  Thus, the presumptive provisions 
pertaining to chronic diseases under 38 C.F.R. §§ 3.307 and 
3.309 do not apply.  The medical treatment records also fail 
to indicate any relationship between the Veteran's 
hypertension and active service, weighing against a claim for 
service connection.

Regarding the Veteran's claim for bilateral peripheral 
neuropathy of the upper and lower extremities, medical 
records indicate that the Veteran has edema of the lower 
extremities and radiating pain in the lower extremities 
related to his lumbar spine injury.  A June 2006 VA 
outpatient treatment record notes complaints of pain and 
numbness of the right hand, assessed as probable carpal 
tunnel syndrome of the right hand.  None of the records 
relate the Veteran's peripheral neuropathy symptoms of the 
upper or lower extremities to his period of active service or 
an injury incurred in active service, weighing against a 
claim for service connection.

Overall, the Veteran's post-service medical records first 
reflect treatment for his claimed disorders many years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service- connection is 
warranted, including a lengthy period of absence of 
complaints).

Importantly, the Board finds no competent evidence indicating 
that the Veteran's claimed disabilities are related to any 
event in service.  The lack of such evidence provides further 
evidence against the claims.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for hypertension and bilateral peripheral 
neuropathy of the upper and lower extremities.  38 U.S.C.A.  
§ 5107(b).  The evidence is not so evenly balanced as to 
require resolution of doubt in the Veteran's favor.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).  The appeals are denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, for the service connection claims for diabetes 
mellitus, hypertension, and bilateral upper and lower 
peripheral neuropathy, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

As to the new and material evidence claim, the Board 
acknowledges that although the VCAA notice provided to the 
Veteran in May 2006 was not fully compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), this is nonprejudicial, 
i.e., harmless error because the Board is reopening the 
claim.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 
541, 546 (1991).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and letters from treating physicians.  In this case, 
the Veteran was afforded a VA medical examination in 
September 2008 for his right shoulder but was not afforded a 
VA examination for his diabetes mellitus, hypertension, or 
peripheral neuropathy.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

No examination was necessary for the service connection 
claims for Type II diabetes mellitus, hypertension, and 
peripheral neuropathy as the evidence fails to establish that 
any of the disabilities manifested in service or during an 
applicable presumption period.  The evidence also fails 
indicate that the disabilities may be associated with the 
Veteran's service or another service-connected disability.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

As new and material evidence has been received, the claim for 
service connection for a right shoulder disability, including 
as secondary to a service connected right wrist disability, 
is reopened.  To that extent, the appeal is granted.

Service connection for a right shoulder disability, including 
as secondary to a service connected right wrist disability is 
denied.

Service connection for Type II diabetes mellitus is denied.

Service connection for hypertension, including as secondary 
to Type II diabetes mellitus is denied.

Service connection claims for bilateral peripheral neuropathy 
of the upper and lower extremities, including as secondary to 
Type II diabetes mellitus are denied.




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


